                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NEW YORK

HP INC., a Delaware corporation; and                          Case No. I^CrlllO
HEWLETT-PACKARD DEVELOPMENT
COMPANY,L.P., a Texas limited                              •fPROPOSED]TEMPORARY
partnership,                                           RESTRAINING ORDER FREEZING
                                                                 ASSETS
               Plaintiffs.
                                                               [FILED UNDER SEAL]
        V.

                                                                             i'- i-D
ZTHY TECH INC., a California corporation;                               li\J C I I l-iK   t 'I I ICc
batterymonl6, an entity of unknown form;                           US DiSlfilCl CUUiU i£.D.N.Y.
chomeOO?, an entity of unknown form;
elecbrainlS, an entity of unknown form;                             A FES If 2a?.0                     A
Idallian, an entity of unknown form; irelia_jt,
an entity of unknown form; lol-electronic, an
entity of unknown form; shop-siker, an entity                       BROOKLYN OFFICE
of unknown form; shunwei2014, an entity of
unknown form; sunflower-electronic, an
entity of unknown form; suntck-wireless, an
entity of unknown form; yoIanda_dhl, an
entity of unknown form; and DOES 1
through 20,

               Defendants.




       Plaintiffs HP,Inc.'s and Hewlett-Packard Development Co., L.P.'s("Plaintiffs") Ex Parte

Application seeking a Temporary Restraining Order that freezes assets held in certain PayPal

accounts, and other relief, with supporting papers, were presented to this Court. After full

consideration of the matter and for good cause shown. Plaintiffs' Application is GRANTED.

                                         FINDINGS OF FACT

       Based upon the Declarations filed concurrently with Plaintiffs' ex parte application, and

the pleadings filed in this matter, the Court makes the following findings of fact:

       1.      Plaintiffs have filed a Complaint that alleges, m/er a/ia, that Defendants have

engaged in a scheme through which they offer to sell HP-branded products on eBay.com

("eBay"), and that Defendants sell counterfeit HP products.

       2.      Plaintiffs are likely to prevail in their lawsuit against Defendants for trademark

counterfeiting (15 U.S.C. § 1114) because there is sufficient evidence to support findings that:
Plaintiffs have a protectable ownership interest in various trademarks that are registered with the

U.S. Patent and Trademark Office ("Plaintiffs' Registered Marks"); Defendants have repeatedly

sold products that appear identical, or substantially similar to products that are sold by Plaintiffs,

which also had Plaintiffs' Registered Marks affixed to them; these products were not

manufactured by Plaintiffs, nor by their authority; Defendants' unauthorized use ofPlaintiffs's

Registered Marks are likely to cause confusion or deception amongst the consuming public as to

the products' origins, and; that these products are "counterfeit," as that term is defined at 15

U.S.C. § 1116(d)(B)(i).

        3.      Plaintiffs are likely to establish that Defendants' trademark counterfeiting was

done willfully in that: Defendants were repeatedly provided notice from eBay that they were

selling products that infringed upon Plaintiffs' trademarks, but continued to sell them anyway;

Defendants have received numerous notices from its customers who complained through eBay

that the products sold by Defendants were inferior, or counterfeit, but continued to sell these

products, and; Defendants engaged used false return addresses and took other measures that

appear intended to.

       4.       Defendants have used PayPal to process financial transactions associated with

their sale ofPlaintiffs-branded products. Defendants' PayPal accounts are identified by the

following email addresses identified in the table, below. In doing these things. Defendants have

exhibited behaviors that make it likely that they will seek to avoid legal responsibility that may

arise from this lawsuit. Based upon this finding, it is likely that Defendants will attempt to

disperse their assets from PayPal to accounts beyond the jurisdiction ofthe United States, ifthey

were to receive notice that those assets were at risk in this litigation.

       6.      In the likelihood that Plaintiffs prevails in this action, it will be entitled to an

accounting of Defendants' profits. It is necessary that the assets remain in Defendants' PayPal

accounts to provide for this equitable remedy.

       7.      An Order, freezing the assets in Defendants' PayPal accounts is necessary to

preserve Plaintiffs' equitable remedies.
       IT IS THEREFORE ORDERED that:

        A.     PayPal shall prevent the disbursement of any assets held in accounts associated

used by the following eBay seller IDs and the corresponding email addresses:

                Defendant                       Associated E-mail Address(es)

         suntek-wireless             stekparts@gmail.com

         shop-siker                  hksiker@gmail.com

         shunwei2014                 ml3712303112@163.com;
                                     jmelectronic2018@hotmail.com

         batterymonl6                yangcaipingl 23@hotmail.com

         sunflower-electronic        delectronic@163.com;
                                     rainhome2015@163.com

         lol-electronic              sikermengmeng@163.com;


        elecbrainl5                  344031135@qq.com;
                                     elecbrainl5@hotmail.com;
                                     VanessaXeniatK@yahoo.com

        ehomeOOy                     mini_tomato@163.com

         yolanda_dhl                 chfD753@163.com

        ireliajt                     Irelia_l@163.com

        haobattery.9953              haobattery@hotmail.com

        omg_1971                     chf0753@163.com



       B.      PayPal shall still allow the deposit offunds that are destined to those accounts.

       C.      Within three business days of receiving this Order, PayPal shall notify Plaintiffs,

through their counsel, of the balance in each account affected by this Order.

       D.      Defendants are Ordered to appear in this Court on            ,at ia:nnO'Clock to
show cause why this temporary restraining order should not become a preliminary injunction.
Defendants shall file and serve any papers in support oftheir position by 3/fe/2Q. Plaintiffs shall
file and serve any reply to Defendants by 3f13/20 •
DATED this       day of February 2020.                UNITECfS^TE             TRICT COURT

                                                              s/Ann M. Donnelly
                                                              United States District Judge
